



COURT OF APPEAL FOR ONTARIO

CITATION: 8466718 Canada Inc. v. 1779042 Ontario Ltd., 2019
    ONCA 278

DATE: 20190408

DOCKET: C65234

Simmons, Juriansz and Miller JJ.A.

BETWEEN

8466718 Canada Inc.

Plaintiff (Respondent)

and

1779042 Ontario Ltd.,
1447735 Ontario Inc.
and

John Ackerman

Defendants (
Appellant
)

Joseph W.L. Griffiths, for the appellant 1447735 Ontario
    Inc.

Jean-François Laberge, for the respondent

Heard and released orally: April 3, 2019

On appeal from the
    judgment of Justice Paul Kane of the Superior Court of Justice, dated March 7,
    2018.

REASONS FOR DECISION

[1]

We reject the appellants submissions that the trial judge made
    extricable legal errors in his interpretation of the contracts entered into by
    the parties. Nor do we find the trial judges interpretation of the contracts
    commercially unreasonable having regard to the relationship between the vendor
    of the business and the landlord of the property on which the business was
    located.

[2]

The trial judge gave lengthy reasons in which he made findings of fact
    and findings of credibility that supported his conclusion that there were a
    number of defects in the building on the date of closing that were known to the
    appellant.

[3]

In our view, the appellants submissions that the trial judge made
    palpable and overriding errors and failed to provide adequate reasons are no
    more than an effort to have us retry this case.

[4]

We see no basis on which to interfere with the trial judges order for
    rescission of the asset purchase agreement based on his alternative findings of
    fraudulent and negligent misrepresentation that were supported by the record
    and evidence.

[5]

The appeal is therefore dismissed.

[6]

Costs of the appeal are to the respondent on a partial indemnity scale
    in the agreed upon amount of $20,000 inclusive of taxes and disbursements.

Janet Simmons J.A.

R.G. Juriansz J.A.

B.W. Miller J.A.


